Exhibit 10.19.1

Amendment to Lease

THIS FIRST AMENDMENT (this “Amendment”) is made as of May 28, 2013, (“the
Amendment Date”) and amends the Lease Agreement (“the Lease”) dated March 23,
2012, by and between 340 Middlefield, LLC (“Landlord”), and eHealth, Inc., a
Delaware corporation (“Tenant”). All capitalized terms not defined in this
Amendment shall have the meaning set forth in the Lease.

 

A. WHEREAS, Landlord and Tenant desire to modify certain terms of the Lease; and

 

B. WHEREAS, these modifications are made pursuant to Section 33 of the Lease
which provides in pertinent part that the Lease “may be amended or modified only
by a written instrument signed by Landlord and Tenant.” When signed by
authorized representatives of Landlord and Tenant, this Amendment shall
constitute such a written instrument.

Now, therefore, Landlord and Tenant hereby agree that the Lease is amended as
follows:

 

  1. Environmental Disclosures. The following paragraph shall be added to the
Lease as Paragraph 38 Environmental Disclosures. Section 25359.7 of the
California Health and Safety Code requires landlords of non-residential real
property who know, or have reasonable cause to believe, that any release of a
hazardous substance has come to be located on or beneath their real property to
provide written notice of such to a lessee of the real property. The Property,
of which the Premises are a part, is located within the boundaries of the
Middlefield-Ellis-Whisman Superfund Site Study Area (“MEW Site”). As such,
hazardous substances may exist on and/or beneath the Property. The EPA is
overseeing the investigation, monitoring, remediation and response actions being
conducted at the MEW Site. Information concerning the MEW Site can be found by
accessing the EPA’s website at:

http://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/ViewByEPAID/CAD982463812. The
responsible parties for the contamination (“RPs”) have long been conducting
investigations, monitoring and remediation activities at the MEW Site including,
without limitation, groundwater remediation. The Building was constructed with
an EPA-approved vapor intrusion barrier. Following construction, Landlord shall
use reasonable efforts to cause the RPs to periodically test the Building’s
indoor air, as required by EPA, to verify that the Building’s indoor air quality
complies with EPA’s MEW Site cleanup levels for commercial buildings, however,
Tenant acknowledges that Landlord is not a responsible party for remediation of
any such hazardous substances and does not assume responsibility for the same,
except as required by law. Tenant further acknowledges that the provision of
this disclosure does not impose any additional legal obligations or duties on
Landlord. Tenant shall cooperate and provide reasonable access to the Premises
for air quality testing, inspections, mitigation and remediation, as needed.
Tenant shall not initiate any communication with any governmental agencies
concerning hazardous substances existing at the Premises and/or the MEW Site,
without first notifying Landlord in writing of its intention to do so and
allowing Landlord to (a) participate in any meetings or conference calls with
the governmental agencies and (b) review in advance, and provide comments to,
any proposed communications with the governmental agencies.

 

  2. Paragraph 3.1 of the Lease. The following shall be added after the last
sentence of paragraph 3.1. Per BOMA 2010 Standards, the rentable square footage
is 18,272 square feet.

 

  3. Monthly Base Rent. The parties hereby agree that based on the BOMA
measurement of 18,272 the Monthly Base Rent for the first twelve months shall be
Fifty One Thousand One Hundred Sixty One and 60/100 dollars ($51,161.60) and
thereafter shall be adjusted annually as set forth in the Monthly Base Rent
Section. The parties acknowledge that Advanced Rent was paid in the amount of
Forty Nine Thousand Six Hundred Seventy Two and 00/100 Dollars ($49,672.00). On
the Commencement Date, the Tenant shall pay the difference of One Thousand Four
Hundred Eighty Nine and 60/100 Dollars ($1,489.60).

 

Page 1 of 3



--------------------------------------------------------------------------------

Amendment to Lease

 

  4. Pre-Term Access Period. The Pre-term Access Period shall commence upon the
Amendment Date, subject to Tenant‘s compliance with all conditions of Paragraph
1.4. Tenant and Landlord agree and acknowledge that the Landlord Work is not
Substantially Complete as of the Amendment Date. The following remains to be
completed by Tenant before Substantial Completion can be achieved: 1) Elevator –
installation of permanent lobby floor coverings, permanent lighting, a clear
path of egress to the exterior, and minor associated items and 2) Bathroom –
installation of upgraded tile selected by Tenant and the work cannot be
completed until the tile arrives. 3) Decision on revision to Patio/Connecting
Sidewalk and provision of such to Landlord and Devcon General, Inc. (“Devcon”).
The following remains to be completed by Landlord: 1) Sitework – Exterior
landscaping, grading, and paving, which has no impact on the interior work, is
scheduled to be completed by the end of June 2013; 2) Patio/Connecting Sidewalk
– Until Tenant makes a decision, Landlord cannot proceed. The addition of a
concrete patio was incorporated into the core/shell drawings at the request of
eHealth. eHealth is in the process of revising this area to possibly include a
trellis. It is the parties’ goal and expectation that all of the above work will
not cause Substantial Completion to occur later than August 1, 2013. Landlord
represents to Tenant and Tenant agrees and acknowledges that since neither the
City of Mountain View nor any other governmental authority provides a separate
sign-off for the completion of the Sitework- that upon receipt by Tenant of a
letter from Devcon stating that the Landlord’s Sitework is complete, Landlord’s
Site-work will be deemed to have achieved Substantial Completion as of that date
Since Devcon General, Inc. (“Devcon”) is the general contractor for both the
Landlord Work and the Tenant Improvements, Tenant agrees that Devcon may
commence the Tenant Improvements as though the Premises was in Tenant Access
Condition. Notwithstanding the previous sentence, Landlord agrees that the
Landlord Work shall be Substantially Completed prior to the August 1, 2013
Commencement Date set forth in Section 5 below. If the Landlord Work is not
Substantially Complete prior to August 1, 2013, and there is no Tenant Delay,
the Commencement Date shall be one day after Substantial Completion of the
Landlord Work. If a Tenant Delay occurs prior to Substantial Completion,
currently expected to be prior to August 1, 2013, and the Tenant Delay results
in the Landlord’s inability to Substantially Complete the Landlord Work,
Landlord shall advise Tenant of the anticipated period of delay and the increase
in cost caused by such Tenant Delay (which increased cost shall be the sole
responsibility of Tenant) and the parties shall mutually agree on the amount of
such delay period and any cost associated therewith. In the event Landlord and
Tenant cannot agree, the Landlord’s architect (the “Building Architect”) shall
determine the length of the Tenant Delay and any costs associated with such
Tenant Delay. Landlord and Tenant shall accept such good faith determination by
the Building Architect. Any delay in the Substantial Completion of the Landlord
Work caused by Tenant Delay will not result in an adjustment to the Commencement
Date. For the period beginning on the Pre-Term Access Period and ending on the
Commencement Date, the definition of “Tenant Delay” in section 2.1 shall apply
and shall be modified to include: any delay in Landlord’s Work caused by any
action of Tenant or its agents or contractors, any failure of Tenant, its agents
or contractors to respond to requests of Landlord in a timely fashion or to sign
documents in a timely fashion or caused by the construction of the Tenant
Improvements.

 

  5. Commencement Date. Subject to Section 4 above, the parties agree the
Commencement Date shall be August 1, 2013.

 

Page 2 of 3



--------------------------------------------------------------------------------

Amendment to Lease

 

  6. Notice. Landlord’s address for notice shall be changed to:

340 Middlefield LLC

c/o Mark Roberts

cc Nancy Johnson

3 Lagoon Drive, Ste 400

Redwood City, Ca 94065

 

  7. The Parties agree that, except as modified herein, all the terms and
provisions of the Lease shall remain in effect. In the event of any
inconsistency between the Lease and this Amendment, this Amendment shall
prevail.

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to be
effective as of the date first set forth above.

 

LANDLORD:         340 MIDDLEFIELD, LLC       TENANT:         EHEALTH, INC., A
DELAWARE CORPORATION By:  

 /s/ Mark S. Roberts

      By:  

 /s/ Stuart M. Huizinga

   

 Mark Roberts

       

 Stuart M. Huizinga

     Name Printed          Name Printed   Its:    Manager       Its:    CFO  
Date:    5/24/13       Date:    5/28/13  

 

Page 3 of 3